 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDJerden Manufacturing CorporationandDistrict 90of the International Association of Machinists andAerospaceWorkers,AFL-CIO.Case25-CA-2698November 2, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn July 25, 1967, Trial Examiner Herzel H. E.Plaine issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief. The General Counsel filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings' arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that Respondent,JerdenManufacturing Corporation,Indianapolis,Indiana,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order as so modified.Delete from paragraph2(c) of the Trial Ex-aminer'sRecommendedOrderthat part thereofwhich reads"tobe furnished"and substitutetherefor "on forms provided ...."Correct thename of the Charging Party where itappears in Appendix B, to read"District 90 of theInternationalAssociationofMachinistsandAerospace Workers,AFL-CIO."TRIAL EXAMINER'S DECISIONHERZEL H E. PLAINE, Trial Examiner: This proceed-ing was initiated, pursuant to Section 10(b) of the Na-tional Labor Relations Act, as amended (referred to asthe Act), upon a charge by the Union (the Charging Par-ty) filed January 11, 1967.The complaint, issued March 3, 1967, and thereafteramended, alleged that the Respondent engaged in unfairlabor practices violating Section 8(a)(1) and (3) of the Actby interrogation of and threats to employees coveringunion activities, and by the discriminatory discharge ofand failure to reinstate one of the employees because ofhis union activities. Respondent entered a general denial.On due notice, the case was heard in Indianapolis, Indi-ana, on April 18-19, 1967. Counsel for the GeneralCounsel and for the Respondent have filed briefs.Upon the entire record of the case and from my obser-vation of the witnesses, I make the following:'FINDINGS OF FACT1.JURISDICTIONThe Respondent is an Indiana corporation with its prin-cipal place of business in Indianapolis, Indiana, where itis engaged in the manufacture and sale of jet engine com-ponents and aircraft parts.During the 12 months prior to issuance of the com-plaint,which was a represenative period, Respondentsold and shipped from its Indianapolis, Indiana, plant topoints outside Indiana, finished products valued in excessof $50,000. The Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaningof Section 2(5) of the Act.11.THE UNFAIR LABOR PRACTICESA. Background andIssuesThe Respondent has been engaged in the manufactureand sale of jet engine components and aircraft parts at theIndianapolis, Indiana, plant with a fluctuating comple-ment of management and rank-and-file employees rangingfrom 145 to 176 in the 10 months preceding the hearing,based on end-of-month figures. Management employeescomprise roughly 20 percent of the total.In 1966 there appears to have been three organizingcampaigns for union representation at the plant. The firston behalf of the IAM (the Charging Party) culminated inan election March 9, 1966, which the Union lost 2The second campaign on behalf of the Steelworkerslasted from about Thanksgiving in November 1966 untilDecember 12, 1966, with Respondent's employee JosephMize as the principal employee activist.To correcterrors which appear in the transcript of the record and inthe marking of the exhibits,Ihave ordered the corrections set out in Ap-pendix A to this Decision[Appendix Ahas been omitted from publica-tion ITwo unfairlabor practice complaints were issued in connection witheventsalleged to pertain to that campaign,consolidatedCases25-CA-2479 and 2519 ((. C Exh 2),which were settled November 2,1966, without admission by the Respondent that it had committed any un-fair labor practices(G C Exh 3),and with the posting ofa notice (G CExh 4)that it would not interfere with the self-organizational rights of itsemployees and would make whole for loss of pay two employees, Robertsand Musgrove,whose employment had been terminated168 NLRB No. 13 JERDEN MFG. CORP.The Steelworkers withdrew on December 12, 1966, infavor of the IAM, the Charging Party, andsimultane-ously the third campaign began with employee Mize againthe principal employee activist. On December 30, 1966,employee Mize was laid off or discharged, along with I 1other employees, as part of an alleged economic reduc-tion in force, and he has not been called back althoughsome of the other terminated employees were calledback.3The General Counsel contends that employee Mizewas discharged on December 30, 1966, and has not beenreinstated, because of his union activities. The Respond-ent denies that it knew of union activities by employeeMize and claims that his layoff was part of an across-the-board reduction in force to cut financial losses it hadsustained in 1966.The General Counsel also contends that some ofRespondent's supervisors unlawfully interrogated em-ployees and threatened discharge because of union activi-ties in the November-December 1966 period. TheRespondent denies that such conduct took place, furtherdenies that the identified supervisors were supervisors atthe times of the alleged incidents, and contends that evenif there was an instance or instances of interrogation by asupervisor, the acts were either not coercive or so iso-lated as not to constitute violations of Section 8(a)(1).B. Interrogation, ThreatsEmployee Erma Jane Stow was an inspector on the so-called chucker line. Her foreman was John Spence. Shewas told he was her foreman and was turned over toSpence when she was hired in September 1966, by thepersonnel man, Lester Day, she testified. In the latterpart of November, employee Stow received for distribu-tiona batch of 10 or 15unionauthorization cards (for theSteelworkers) from employee Joseph Mize, who is heruncle. She said she tried to pass one of the cards and hadothers in her pocketbook when Foreman Spence said toher, in the toolroom, that he heardsomeone "istalkingunion."She shrugged her shoulders, employee Stowtestified, thereupon he asked if she was for the Union, towhich she replied she was.This conversation (undenied) occurred at the end ofNovember, but Respondent contends Spence did notbecome a supervisor (within themeaningof the Act) untilthe following week, December 5. However, apart fromstipulatingthat Spence was a foreman or supervisor afterDecember 5, Respondent offered nothing to differentiateSpence's job and position before and after December 5,or as to why this date was a cutoff; whereas the affirma-tive evidence produced by the General Counsel indicatedthat before (as well as after) December 5 Spence exer-cised thesameduties of a supervisory nature as are at-tributed to a foreman or supervisor at Respondent's plant.Thus from the testimony of Respondent's Vice PresidentM1Mize continued to be active for the Union outside the plant in January1967 until he took a job elsewhere at Newberry, I diana,aboutJanuary 30or February 2, 1967 The union campaign apparently continued Arepresentation petition, in Case 25-RC-3448 was filed by the Union onMarch 5, amended March 10, 1967, and a consent-election agreementwas entered and an election scheduled for April 26, 1967 (a date sub-sequent to the conclusion of the hearing in the instant case)'When shown G C Exh 14 indicating Spence's recommendation inOctober 1966, as "foreman or department head," of a pay increase for em-73A. Darwin Jerden and employee Stow, it appeared that,at least as early as September 1966, Spence was the headof his department,4 occupied a separate walled- andglassed-in office in the plant, and, among other things inthe September-November period, fired an employee (Oc-tober 1966), made requisitions as "foreman or depart-ment head" for additional help (G.C. Exh. 15, September1966), made recommendations in the same capacity forpay increases (G.C. Exh. 14, October 1966), excusedtardiness, permitted early leaving of work, and approvedabsences of employees. In my view it was establishedthat Foreman Spence was a supervisor within the mean-ing of the Act in November as well as in December 1966when it was conceded he was a supervisor.Employee Maxwell Troutman, who was on a 60-dayrequested leave of absence at the time of the hearing,testified he was a leadman on automatic chuckers andthat employee Stow was an inspector on the chucker lineuntil some time in December, when she left (actuallyDecember 13, 1966). Prior to the date of herleaving, em-ployee Troutman said, Production Manager William Mc-Cartney, who was in charge of all production, askedTroutman if the women on the line were causing anyunion troubleor signingup anyone with union cards.Troutman told Manager McCartney he didn't know ofany union talk on the line.Employee Mize had come to workas a maintenanceman in the maintenancedepartment in June 1966. He hadbeen hired by Lester Day, the personnelmanager, andwas turned over to Foreman Kenneth Spencer, who wasin charge of maintenance. Mize proved to be very good athis work, as Spencer testified, and received a 10-cents-per-hour raise in early August (G.C. Exh. l8c), butthought he had a promise from Day of 25-cents-per-hourraisewhen his 90-day probationary period wascompleted. Personnel Manager Day apparently did notagree, according to employee Mize, and told Mize hecould quit. Mize did not quit. He had been a member oftheSteelworkerswhile on a previous job, and inNovember 1966 he consulted with an organizer of theSteelworkers, Kerns, aboutgetting a unionat the plant.Steelworkers Organizer Kerns gave Mize 47 authoriza-tion cards around Thanksgiving, which Mize testified hedistributed among employees in the plant except 15which he gave to hisniece, employee Erma Jane Stow.Among those whom employee Mize approached to signa Steelworkers card was Roy Gose of the specialproducts department. According to Mize Gose said, thisplace needs a "damngood union."Mize asked Gose if hewould help get a union in but he replied, he could not, hewas a foreman.Gose's version was that when approached by Mize, he,Gose, asked "what would I want with a union card," andwhen Mize saidsign it,Gose repliedhe was not in-terested, and that employee Paul Fulton, who was alsopresent, said he didn't want anything to do with it.ployee Stow, onvo,r direexaminationby his own counsel, Vice PresidentJerden first testified that the Company had no department heads who werenot foremen (the Company's equivalent for supervisor under the Act), butchanged his testimony to say that an employee could be a departmenthead without being a foreman since he said he regarded Spence as the"group leader" of his department at the time 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to employee Mize this conversation tookplace in late November or early December. ForemanGose, or Supervisor Gose (as he said he is called), agreedon the approximate time but testified he was made super-visor on December 5 and that this first conversationabout unions with employee Mize took place beforeDecember 5.5 Both Gose and Mize agreed that employeePaul Fulton (who succeeded to Supervisor Gose's previ-ous job when Gose moved up) was present, and that theconversation took place in the shop, but disagreed as towhether it was on lunchtime (Mize's version) or duringworking hours (Gose's version). Employee Fulton, whowas called to testify by the Respondent, agreed with Su-pervisorGose that the conversation occurred beforeGose was made supervisor, but agreed with employeeMize that it took place during lunch (Gose and Fulton in-variably ate lunch together at the bench in their depart-ment).There followed a number of later encounters inDecember involving the same three men, at lunchtimeand at work in the special products department, concern-ing the Union and authorization cards. In dealing withthese,infra,as well as with the first encounter, here, thecombined testimony of all three men and the demeanor ofeach has persuaded me of the following: (1) SupervisorGose attempted to telescope the encounters (and omitsome of what was said) into two or three occasions, whentherewere actually more, as testified to by employeeMize and corroborated by employee Fulton, althoughFulton claimed not to remember what was said on otherthan two of the occasions. (2) The testimony of employeeMize as to what was said and done among the participantsin these encounters was essentially accurate although hemay have attributed an item to one occasion that oc-curred in another. Thus, the statement,supra,that Gosecould not sign an authorization card because he was aforeman clearly was made (by Gose or by Fulton for him)and probably at this first encounter, although it couldhave been at the second encounter. On the other hand,Mize accurately indicated that he approached Gose tosign a Steelworkers card on the first occasion, and did notinclude Fulton though he was present, but did approachFulton to sign an IAM card on the second and later occa-sion, after December14, infra.Fulton and Mize agreethat Fulton was approached only once by Mize and forIAM. Accordingly, I have credited employee Mize's ac-count of his conversations with Supervisor Gose and em-ployee Fulton.InearlyDecember, the IAM (Charging Party)evidenced interest in organizing the Respondent's shop.According to employee Mize, in a meeting of representa-tives of both Unions, which he attended on December12, 1966, the steelworkers agreed to withdraw, and Mizejoined IAM and agreed to distribute authorization cardsfor the JAM. Mize received about 30 to 35 cards (G.C.Exh. 5) and IAM book matches (G.C. Exh. 8) from IAMOrganizer Al Oberding. Mize signed one of the cards onDecember 12 (G.C. Exh. 6), passed a few out includingone to his niece, employee Stow, who signed, and nextmorning, December 13, passed a few more to employees.That afternoon December 13, from 3 to 6 p.m., UnionOrganizers Oberding and Bob Ballinger distributed hand-bills (G.C. Exh. 7) outside the plant.Employee Mize testified he continued to hand outauthorization cards through the plant on December 13and 14 for a total of between 20 and 25 cards. December14 was a Wednesday, and that night the two teams of Jer-den employees in the Wednesday night bowling leaguemet, as usual, at the bowling alley. Employee Mizebowled with his usual teammates, comprising Jerden em-ployees and a former employee. The other team that nightincluded, among others, employee Mize's foreman, Ken-neth Spencer, ProductionManagerMcCartney, andForeman Richard Payne. Assistant General Manager W.Darrell Jerden, who sometimes bowled with this team,was not present that night. During the evening play,Union Organizer Ballinger came to see employee Mize atthe bowling alley (apparently to collect any signedauthorization cards obtained). Mize talked to Ballinger,according to Foreman Spencer, and this was observed bythe members of Spencer's team and commented upon byone of them. Spencer testified he didn't know whoBallinger was "until one of the other men on the team toldme." Employee Mize testified he handed the cards he hadto Union OrganizerBallinger,but Foreman Spencer saidhe did not see this and there is no evidence that any of theother supervisors did.On succeeding days, following this incident, employeeMize sought card signatures for the Unions and hadseveral encounters in the plant with management person-nel on thesubject.In mid-December 1966, shortly afteremployee Stow's employment had terminated, in a con-versation between Foreman Spence and employee Mize,Spence asked Mize how he felt about the Union. Mizesaid he was 100 percent for it, he had already signed hiscard, and was "pushing" it.7On December 15 or 16, employee Mize went into thespecial products department at lunch hour to get em-ployee Paul Fulton tosign a unioncard (IAM). He foundFulton and Supervisor Gose together eating lunch, andasked Fulton to sign a card. Fulton said he could not and,when asked why, said he knew of another outfit like Jer-den and the Union had not done the employees there anygood.According to employee Mize, Supervisor Gosethen spoke up and asked Mize if he was really "pushingthe Union." Mize replied he was. Gose asked if he hadany cards signed and Mize said yes, from 10 to 20 cards.Supervisor Gose then said, according to Mize, "you'd5Before becoming supervisor, Gose was the "group leader" in the spe-cial products department, according to Vice President A Darwin JerdenThis department, along with the tubing and welding departments, wasunder one supervisor, Bob Roach, before December 5, 1966 OnDecember 5, according to Gose, Production Manager William McCart-ney announced to the employees in the three departments that Gose wasnow supervisor of the special products and tubing departments and thatRoach would remain in charge of the welding department Paul Fultontook Supervisor Gose's previous job in the special products department6He testified he passed out a total of over 100 cards for the Union(I AM) before his employment ended December 30, 1966TForeman Spence did not testify and it appeared he was no longer inRespondent's employ at the time of the hearing JERDEN MFG. CORP.better leave that stuff alone ... you know what happenedto those two boys last year.""On Monday, December 19, employee Mize was sentby his foreman, Spencer, to report to Supervisor Gose forsome work in the special products department. When em-ployeeMize arrived, Supervisor Gose commented,"what are you up here for: To talk that union stuff again";to which Mize replied, no, he had been sent by ForemanSpencer for assigned work, whereupon Gose and Mizediscussed the job to be done. Employee Mize spent thegreater part of 3 days on the work until he was pulled offthe job Thursday morning, December 22, by ForemanSpencer on the ground that Manager McCartney feltMize was giving it too much time.During a lunchtime in that 3-day period, in conversa-tion with Supervisor Gose, according to employee Mize,Gose asked Mize if he was "still pushing that unionstuff."Mize said he was. Whereupon Gose said, accord-ing to Mize, "you'd better quit talking that stuff... you'dbetter leave it alone ... it's going to get you fired or laidoff ... you know what happened to those two boys lastyear,"calling themby name.9During the evening of Thursday, December 22, andmorning of Friday, December 23, employee Mizeworked on repairing the bandsaw in Supervisor Gose'sdepartment and was there at lunchtime, December 23.He walked to where Gose and his assistant, Fulton, wereeating lunch and Gose asked, "What are you back for? Totalk union again?" When employee Mize replied, yes healways was, Gose said, according to Mize, "you'd betterleave that stuffalone... you're going to get in trouble... you can get laid off or fired over it."10C.Discharge of Employee MizeAs already noted under section B, above, employeeJoseph Mize came to work for the Respondent on June15, 1966,as an all-around maintenance man in the main-tenance department, of which Foreman Kenneth Spencerwas in charge. Mize's duties encompassed machinerepair, electrical work, plumbing, carpentry, welding, andpainting.Prior to Mize's employment, the maintenance depart-ment comprised Foreman Spencer, and employees PaulMcClain and Victor Jones. From June 15 to July 1, 1966,the department comprised Foreman Spencer and em-8The reference to the "two boys" was identified in connection with alater conversation between Gose and Mize, as former employees WilliamRoberts and Edgar Musgrove,see fn9, infra,who were the subject ofNLRBNotice G C Exh4, fn2, supra,posted in Respondent's plant inNovember 1966To show thatthere was a past pattern of union animus that has con-tinued,the General Counsel produced former employees Musgrove andMarlinTodd who testifiedthat prior to the March 1966 election they hadbeen in the habit of drinking at the Gold Finger bar with their ForemanDick Payne and others,that on one such occasion a month before theelection Foreman Payne told them when a discussion of unions arose, thatif anyone in his department had anything to do with the Union he wouldfire him, and that on another such occasion,about a week before the elec-tion, when the two men told Foreman Payne that they were going to serveas election observers for the Union he walked out angrily saying, "damnyou, I ought to fire you " Former employee Musgrove was laid off byForeman Payne a few weeks after the election,was called back to a lesserposition at less pay, and then terminated in July 1966, following which hiscomplaint case along with the complaint case of former employee WilliamRoberts, G CExh 2,was settled without any admission of wrongdoing75ployees Jones and Joseph Mize. Beginning July 1, therewas a general layoff of more than two dozen employees(G.C. Exh. 20) including Mize. Employee Mize was toldby Foreman Spencer that it was a temporary layoff,maybe 7 to 10 days, and that he had to lay off Mize ratherthan Vic Jones because Jones had seniority. Howeveremployee Mize was recalled in 3 or 4 days, testifiedForeman Spencer, because employee Jones came indrunk on July 5 and Spencer arranged with AssistantGeneral Manager Darrell Jerden that Mize would replaceJones."Employee Mize completed his probationary periodunder Respondent's rules (Resp. Exh. 1) September 15,1966.According to Foreman Spencer employee Mizewas a "very good maintenance man," who from thebeginning could operate on his own in most things and,after once being shown by Spencer a type of machinerepair, could handle it alone thereafter. Employee Mizetestified that Foreman Spencer would occasionally checkhis work and sometimes give him a hand.In early November 1966, the Respondent hired Syl-vester Etter, as the maintenance oiler, assigned to themaintenance department. The assignment represented aninternal management victory for Foreman Spencer, whotoldMize he had fought off Foreman Ray Day's bid foremployee Etter (Day wanted Spencer to take a janitor in-stead of Etter). The victory was followedup in mid-November by transfer of the janitorial staff fromForeman Ray Day's jurisdiction to Foreman Spencer'sdepartment,and assignment to Foreman Spencer of aseparate office, away from the maintenance shop, amonga group of offices occupied by supervisors.In this connectionit isuseful at this point to examineForeman Spencer's authority, since the General Counselcontends, and Respondent denies, that he had the statusof a supervisor within the meaning of the Act. Spencerconcededly was a department head and working foremanwho performed some of the work assignments himself.He answered directly to Assistant General Manager W.Darrell Jerden, who had overall charge of the shop,whereas most of the foreman with supervisory status re-ported to the assistant general manager through theproduction manager.12 Maintenance work orders wouldoriginate with the shop foremen and go through AssistantGeneralManager Jerden for approval and thence toForeman Spencer. Spencer would give preference toinNovember 1966, G C Exh 3, and a notice posted in the plant, G CExh 4, see fn2, supraFormer employee Todd voluntarily quit his jobwith the Respondent9Former employees Roberts and Musgrove, see discussion fn 8,supra10 Supervisor Gose denied this or previous warnings to employee Mize,but I have not credited the denial.11 Itmay be useful to note at this point that there are three Jerdenbrothers who comprise the top management of the Respondent CharlesC Jerden, president and general manager, who testified at the hearing, WDarrell Jerden, assistant general manager, in overall charge of plant opera-tions,who did not testify, and A Darwin Jerden, vice president, withfunctions or experience relating to engineering,personnel, and records,who testified12Foreman Spencer corrected Vice President A Darwin Jerden'stestimony on this point, noting that he, Spencer, reported directly toAssistantGeneralManager W. Darrell Jerden and not ProductionManager Fred Quiesser (who apparently was production Manager BillMcCartney's successor) 76DECISIONSOF NATIONALLABOR RELATIONS BOARDproduction orders and decide which orders were to bedone first and by whom. 13In his department Foreman Spencer recommended hir-ing (for example Etter)and discharge of employees (forexample Jones), .recommended pay raises that weregenerally accepted,gave permission to employees toleave early,excused employee absences and issuedwarnings about unexcused absences,and executed in hisname the forms used by the supervisors to institute ordenote these and various other types of actions.'" Theevidence regarding the various supervisory functions per-formed by Foreman Spencer in many instances related toevents in 1966,even before Foreman Spencer acquiredhis separate office and jurisdiction over the janitorial staffin November 1966; and Vice President A. Darwin Jerdentestified that Spencer's responsibilities have been thesame since July 1966 except for the added responsibilityfor the janitors.Iconclude that in his department,Foreman Spencerhad the responsibility to direct the work,and shared withtop management the power of management.N.L.R.B. v.Elliott-Williams Co.,345 F.2d. 460,463 (C.A.7, 1965).The fact that Foreman Spencer also performed manuallabor and received hourly pay (though at a rate con-siderably higher than those he supervised,see fn. 24,infra)does not negate his status as a supervisor under theAct, Id.;N.L.R.B.v.Edward Budd Manufacturing Co.,169 F.2d571, 576 (C.A. 6, 1948),cert.denied335 U.S.908;N.L.R.B. v.Southern Airways Co.,290 F.2d 519,523-524 (C.A. 5, 1961);Brewton Fashions,Inc.v.N.L.R.B.,361 F.2d 8, 12 (C.A. 5,1966), cert.denied 385U.S. 842;N.L.R.B.v.Gary AircraftCorp.,368 F.2d223, 224(C.A. 5, 1966). 15Foreman Spencer,Vice President A. Darwin Jerden,and employee Mize all agree that employee SylvesterEtter was hired into the maintenance department as an"oiler" (this was Jerden's term,"maintenance oiler" wasForeman Spencer's term,"greaser and oiler"was em-ployee Mize's term).At that point in early November,and until the janitors were transferred later that month tothe maintenance department,the department comprised-Foreman Spencer and employees Mize and Etter.EmployeeEtter'sprincipalduties,according toForeman Spencer and employee Mize, were to greaseand oil the machinery and otherwise assist in mainten-ance.'s Employee Mize, at Foreman Spencer's direction,instructed employee Etter concerning the oiling andgreasing of the machines, which Etter did independentlythereafter.Additionally and independently Etter didchecking and cleaning of fluorescent lights, some cleaningup of machinery, and certain minor repair and painting,and he assisted Mize and Spencer, but did not work inde-pendently, on machine repair, electrical work, plumbing,and carpentry.Ifind that employee Etter was part of the maintenancestaff rather than the janitorial staff, a job distinction whichthe Respondent has maintained notwithstanding it has putthe janitors in the maintenance department for purposesof supervision and recordkeeping.17Inmid-December 1966, Respondent's President andGeneral Manager Charles C. Jerden decided, accordingto his testimony, that, on the basis that the Company waslosingmoney, it was necessary to cut the working forceby 15 to 20 people. This was his decision alone, hetestified, and the number, 15 to 20, was an arbitraryfigure. He mentioned the layoff in a management meetingin December so that it did not come as a surprise, he said.President Jerden testified he called in his brother,Assistant General Manager W. Darrell Jerden, and askedhim to survey the departments, make an across-the-boardcut of employees from each department (there were 14departments) totaling from 15 to 20 people, and still main-tain operations and customers' schedules. Because of thecoming Christmas holiday, he said, it was decided todelay the discharges until after the holiday."Brother Darrell Jerden, having made the survey, re-ported back to President Charles Jerden, who testified hewas satisfied that Darrell had carried out the assignment,such as taking people from each department, division ofthe number laid off between employees representingdirect costs and indirect costs, and the total involved. Thetotal was 1 3 employees, as appears in G.C. Exh 1 I , butthis number rather than 15 or 20, accomplished his pur-pose, President Jerden testified, because there were somevoluntary quits and departures for other reasons between" While Assistant General Manager Jerden might occasionally, but notusually,give one of Spencer'smen an assignment directly,neither Jerdennor anyone else supervised Spencer or his men in the actual performanceof the maintenance work The function of overseeing the maintenancework performance was Foreman Spencer's14See, among others, G C Exhs 16, 17, and 18 A-E concerning em-ployees Jones,Etter,and Mize,and testimony of Spencer,Mize, and ADarwin Jerden15Since Foreman Spencer had the unusual obligation of being on callnight as well as day,round-the-clock,the hourly recompense might wellhave been regarded by employer and employee as a more equitable ar-rangement than salary16There was a conflict of testimony between employee Mize, on theone hand,and Foreman Spencer and Vice President Jerden,on the other,as to whether employee Etter did "any" or "some" janitorial work, but itwas clear from the testimony of Spencer and Jerden that to the extentEtter did "some," this was limited to filling in when aJanitor was absent11Vice President A Darwin Jerden suggested that he thought of Etteras more a janitor than maintenance man, but Foreman Spencer,who obvi-ously knew more of the functioning of the employees involved, alignedEtter, both in job description and functions performed, with the main-tenance force Among other things not already noted, Foreman Spencerpointed out that while employee Etter would occasionally fill in for an ab-sent janitor, the janitors did not do Etter's oiling work when he wasunavailable, rather he, Spencer, or Mize would do the oiling, also thatmost of Etter's assisting work(when he was not performing independ-ently) was with Mize16The Company had had for the previous 5 years a steady growth andprofitable position, according to President Jerden He attributed the finan-cial loss in 1966, and the resultant necessity to cut costs and overhead bythe layoff of December 30, 1966, as well as by the earlier layoff of J my 1,1966, to a variety of factors - tight labor market and tight money marketin connection with trying to expand to meet increased customer require-ments, careless management, relocation of plant, and principally the dif-ficulties with the then largest customer, Pratt and Whitney According toPresident Jerden, Respondent became overcommitted beyond its capacityto produce and paid Pratt and Whitney a large sum of money to effectuatea withdrawal from its contractual undertakings JERDEN MFG. CORP.77the time of the decision to reduce the staff and its effec-tuationon December 30.19President Jerden testified that except for the smallernumber of people involved, the December 30 layoff wason the samebasis as the July 1 layoff, that there wasnothingdifferent about the layoff of employee Mize onDecember 30 from the layoff of the other people, and thatthere was no reason not to recall employee Mize if hewere neededin maintenance.President Jerden further testified that brother DarrellJerden did not mention the names of the employees to belaid off when he reported, and that he first learned thatemployee Mize was on the layoff list about a week beforeDecember 30. President Jerden said he knew employeeMize by name, whereas he did not know most of theothers on the list, because Mize had been with them 6months and he ran into Mize often in hismaintenance du-tiesthat required moving about the plant. It was hisbrother Darrell who made the decision that employeeMize and a janitor would be laid off from the maintenancedepartment, testified President Jerden. Brother Darrell,the assistant general manager, made the decision as towho would go by discussing it with department heads,testifiedPresident Jerden (corroborated by Vice Pre-sident A. Darwin Jerden). On direct examination Pre-sident Jerden was sure that Darrell talked to ForemanSpencer. On cross-examination, he said he did not knowspecifically thatDarrell Jerden talked to ForemanSpencer about the layoff.Assistant General Manager W. Darrell Jerden did nottestify 20 Foreman Spencer testified that, on Wednesdaymorning, 2 days before the Friday, December 30 layoff,he was told by Assistant General Manager Darrell Jerdenitwould be necessary to layoff one maintenance man andone Janitor.Foreman Spencer told Assistant General Manager Jer-den thatamongthe janitors Willie Jefferies had the leastseniority, and Jefferies was the janitor picked to be laidoffForeman Spencer testified that although employeeSylvester Etter was hired November 7, 1966 (and hadless seniority than Jefferies), he could not designate Etterbecause Etter was not classified as a janitor.Amongthemaintenancemen, Foreman Spencertestified on directexamination, itwas he that made thefinal decision, "as far as themaintenanceman, I said, itwould have to be between Joe Mize and myself and I'mnot going tolaymyself off." On cross-examination,Foreman Spencer left no doubt that it was AssistantGeneralManagerDarrell Jerdenwho posed theseemingly free choice with no real alternative,Q.You mean you were left with the decision ofeither yourself orJoe Mize?A.That's right.Q.And Darrell told you this?A.He said one. It has to be one or the other.Ioi his testimony Foreman Spencer made clear that heopposed and fought the dropping of employee Mize, andwent back to Darrell Jerden that afternoon and again thenext day, Thursday, to get him to rescind the decision todrop Joe Mize because, said Spencer, we had a good man,Iwanted to hold him, and a good maintenance man is toohard to get.21 But, testified Spencer, "it was left that ithad to stand that way.While he denied direct knowledge of employee Mize'sunion activities, Foreman Spencer testified he had beenasked around December 13 or 14, if employee Je Mzewas mixed up with the Union. Also, as recounted undersectionB, supra,he had been made aware by his fellowsupervisors of the unfavorable implications of seeing em-ployee Mize in the company of the union organizer at thebowling game on the night of December 14. EmployeeMize first heard of theimpending generallayoff fromForeman Spencer a week before it occurred, whenSpencer told him of it and that it would affect all theproduction departments but not maintenance because he,Spencer, had been pushing to get still another main-tenance man in his department.On the morning of December 30, Foreman Spencertold employee Mize that he was laid off, that he had donehis best to prevent it, and that if Mize needed a recom-mendation for another job to call him directly at the plant.According to Foreman Spencer, employee Mize com-mented that he had expected it because of his union ac-tivity,whereupon Spencer remarked, "you mean you areone of them that is pushing the Union," and Mize saidyes.After being notified that he was laid off, employee Mizetestified (corroborated by employee Fulton and Super-visor Gose) that he came through the plant and handedout some authorization cards and union ([AM) bookmatches, G.C. Exh. 8, including a book of matches to Su-pervisor Gose. To Gose, employee Mize said he had beenlaid off. Supervisor Gose said, according to Mize, "that'sno surprise to you is it," and Mize replied, "no, I was ex-"Actual ly there were 12 rather than 13 employees laid off (Daughertyof department 15 listed on layoff list G C Exh 11, was a voluntary quitprior to December 30), and these came from but 7 of the 14 departments(G C Exits I I and 12, and testimony of Vice President A Darwin Jer-den)Moreover following the decision in mid-December,when PresidentJerden said he decided on the cutback in employment, from December 19to 30, Respondent hired seven new employees, five of whom continued onafter December 30 (see G C Exh 12) Fresh hiring resumed on January9, 1967, and continued steadily right down to the time of hearing for a totalof 57 new hires and recalls (G C Exh 12 and testimony of Vice Pre-sident Jerden)Apparently, however, the overall total number of em-ployees was not increased, indicating a very high rate of turnover in em-ployment This same high rate was also evident before December 30,1966 For example, G C Exh 12 indicates that of the 12 new hires in themonth from November 28 to December 27, one-third had terminated byDecember 30 President Jerden was aware of the problem in referring tothe tight labor market in 1966, see fn 18,supraAdditionally President Charles Jerden testified, on direct,that manage-ment employees had been included in the December 30 layoff, to wit, thepersonnel manager,Lester Day,and that the personnel manager's respon-sibility had been conferred on his brother, Vice President A Darwin Jer-denOn cross-examination, President Jerden conceded that PersonnelManager Lester Day had been succeeded by current Personnel ManagerPeacock10Vice President A Darwin Jerden like President Jerden, disclaimedparticipation in the layoff discussions, and agreed that brother Darrell hadthe responsibility of decision Vice President Jerden indicated that DarrellJerden was, at the time of the hearing (April 18-19), out of the country oncompany business and not due back until April 21, but no request wasmade for adjournment or other opportunity to provide testimony by Dar-rell Jerden'iAccording to employee Mize's testimony, Foreman Spencer alsobrought his plea for Mize to the attention of Production Manager Bill Mc-Cartney in a discussion that Thursday in the maintenance shop, saying,that he could not see why they were letting go the first dependable man heever had 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDpecting it," to which Gose answered, "that'll teach youfor pushing them union cards."22Foreman Spencer testified that maintenance oiler Etterwas not laid off and continued to do about the same workas before Mize left.23 Further, that he, Spencer, has beendoing the maintenance work and has not requestedanothermaintenanceman since employee Mize leftbecause "some work that I had anticipated that we weregoing to do ourselves ... has been contracted out."Among jobs contracted out, Spencer noted painting theinside of the building, putting up of exhaust fans, and amajor plumbing break. He said that he has been able tokeep up with the machine repair himself, and since certainwork done in 1966 would be nonrecurring, such as thatinvolved in moving into the new plant, and since no newmachinery was then on order, maintenance would relateonly to breakdowns which he could handle. Spencer saidif the Company's business should require another main-tenance man, he would recommend recalling Mize.Unlike the July 1 layoff, when he was laid off onDecember 30, employee Mize testified, he was given noindication that he would be called back, nor has he beenrecalled.On January 4, 1967, employee Mize assistedUnion Organizer Bob Ballinger in the distribution of ahandbill (G.C. Exh. 10) on Respondent's main parking lotfor the employees. Thereafter, at the end of January 1967Mize took a job in Newberry, Indiana, where he was stillemployed at the time of the hearing at less pay, hetestified, than his former collegue employee Etterreceives in Respondent's maintenance department.24 Thetestimony of Vice President A. Darwin Jerden indicatedthat Respondent did not shut down any part of the plantor machinery as a result of the layoff of December 30,that since December 30 to the time of hearing in April1967 Respondent continued to interview and has hiredover 50 new applicants for employment (G.C. Exh. 12),and that it has recalled some of the laid off employees,though not Mize.25 Among others, employee Willie Jeffe-ries, the janitor laid off from the maintenance department,was recalled March 29, 1967, to the same work, and re-called employee Norma White was given an opportunityto do work different from that which she had left.D.Conclusions re 8(a)(1) and (3)1.Respondent unlawfully interrogated and threatenedits employeesIn my view Respondent violated Section 8(a)(1) of theAct, by coercively interrogating employees Stow, Trout-man, and Mize concerning their interest and activities onbehalf of the Union, and by threatening discharge for en-gaging in union activities.The contemporaneous questioning by Foreman JohnSpence of employee Stow, and by Production ManagerWilliam McCartney of employee Troutman, in December1966, about "union talk" and whether women employeeswere causing "union trouble" and "signing up" em-ployees with union authorization cards were unmistakea-ble expressions to the employees of the employer'shostile watchfulness of employee activities on behalf oftheUnion, fraught with implications of reprisal if em-ployees were discovered engaging in "talking union" or"signing up" employees for the Union.Of the same character, was Foreman Spence's inquiryof employee Mize on how Mize felt about the Union; buta more direct, and openly threatening reprisal, also inDecember, was supervisor Gose's interrogation of em-ployee Mize on whether he was "pushing" the Union andif he had obtained signed union authorization cards, fol-lowed by warnings that Mize had better let that "unionstuff' alone or be fired, as happened to former employeesRoberts and Musgrove.26The Respondent's interrogation of its employees as tounion interest and activities, in the setting hostile to unionorganization, accompanied by the implication of surveil-lance of employees' union activities and by express aswell as implied threats of discharge or other reprisal forengaging in such activities, constituted substantialrestraints upon the employees' self-organizational rights,that were not isolated incidents,Daniel Construction Co.v.N.L.R.B.,341 F.2d 805, 813, 814 (C.A. 4, 1965), cert.denied 382 U.S. 831;SunshineBiscuits,Inc.v.N.L.R B., 274F.2d 738, 740-741 (C.A. 7, 1960);N.L.R.B. v. Thompson Ramo Wooldridge, Inc.,305F.2d 807, 808-809 (C.A. 7, 1962);N.L.R.B. v. Bedford-Nugent Corp.,317 F.2d 861,863-864 (C.A. 7, 1963).22 Supervisor Gose's version was that he used expressions such as "oh,you didn't" or "you're kidding" and denied that he had referredto push-ing cards, but I do not credit his version or the denial (see discussionunder sectionB, supra)'2Employee Mize testified he had been teaching employee Etter car-pentry prior to the layoff24The evidence was that employee Mize's pay at the time of layoffDecember 30, 1966, was $2 70 per hour and employee Etter's pay was$1 60 per hour (which was about the same pay received by most of theJanitors)The lowest paid janitor was Jeffenes at $1 55 per hour (G CExh 19) Jefferies was also laid off on December 30, and recalled onMarch 29, 1967 Foreman Spencer's pay on December 30, 1966, was$3 25 per hour, which was increased to $3 40 per hour on January 9,196725However, the overall size of the working force has not been in-creased, based on Vice President Jerden's end-of-month figures26The insinuation of discriminatory cause for the termination of the em-ployment of the two former employees, was contained in the warnings ofSupervisor Gose to employee Mize The cause of termination was notestablished by any evidence in this case, indeed the documents affectingformer employees Roberts and Musgrove, fns 2 and8, supra,establishedthat their Board cases were settled without admission of wrongdoing bythe Respondent These documents were admitted for the limited purposeof corroborating identification of these two former employees, whosenames were in the posted settlement notice on Respondent's bulletinboard, as the two examples that Gose singled out in his warnings to MizeIhave not made any findings,or drawn any inferences, that rest on the ter-mination of employment of former employees Roberts and Musgrove forthe discriminatory cause insinuated by Supervisor GoseOn the other hand, former employee Musgrove and a third former em-ployee,Marlin Todd,gave undisputed evidence of disapproval of, andthreats of discharge for, their unionactivity byForeman Richard Paynewhile they were still employed in March 1966,which was poor to thepenod in issue and to the penod of limitations in this caseWhile theseprior events may not be relied on to charge unfair labor practices,they canand do constitute part of the cumulative evidence of the employer's preex-isting and continuing animus and hostility toward the Union which, inDecember,infected the interrogation of several employees and thedischarge of employee Mize, as foundinfra, Local Lodge /424 Machin-ists (Electric Autohte Co) v N L R B ,362 U S 411, 416-417 (1960),N L R B v Graig-Botetourt Electric Cooperative,337 F 2d 374 (C A4, 1964),enfg144 NLRB 355,N LR B v Camco,Inc,340 F 2d 803,804, fnI(C.A. 5, 1965),cert denied 382 U S 926 JERDEN MFG. CORP.792.Respondent discriminatorily discharged employeeMizeIam also of the opinion that Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging and failingto reinstate employee Joseph Mize because of his unionactivities, using the cover of an alleged economic layoffto effectuate the unlawful purpose.Employee Mize was recognized as a very good main-tenance man. When it appeared to his immediate super-visor, Foreman Spencer, that Mize was to be laid off per-manently, Spencer felt that retention of Mize was impor-tant enough to plead for with top management,even afterSpencer had been asked about Mize's union activity andhad reason to suspect, if not to know, that Mize hadjeopardized his status with management by vigorous cam-paigning for union representation.In the period of about a month of campaigning, inNovember-December 1966, first for the Steelworkersand then for the Charging Party (IAM), employee Mizehad solicited union support and card signatures, in andabout the plant, from more than a majority of the em-ployees. He had been questioned by, and voiced his unionadvocacy to, two of the plant supervisors - SupervisorGose and Foreman Spencer- and had been threatened bySupervisor Gose with discharge if he did not desist fromhis union activity. At least three other supervisors -Production Manager McCartney, Foreman Payne, andemployeeMize'sforeman,Spencer,had seen Mizeopenly consorting with the professional union organizer,Ballinger on December 14, when the company teamsbowled,and the fact had been commented upon amongthe supervisors.The professional union organizers,Ballinger among them,had conducted a union handbilldistribution outside the plant the day before,December13.By mid-December the Respondent was directlyaware of the union campaign and that employee Mize wasthe leading employee activist for the Union.27Also at mid-December, Respondent had decided, so itis claimed, that it was necessary to invoke an "across-the-board"layoff of employees as a means of reducing staffand thereby cutting financial losses incurred in 1966. Thedecision was given effect December 30, 1966, by layoffof 12 employees including Mize. However, the decisionand stated reason for it are suspect because,following thetime the decision was said to have been made in mid-December,Respondent continued to hire new em-ployees.Seven new employees were hired betweenDecember 19 and the layoff date, December 30. Five ofthese employees continued on after December30. Com-mencingJanuary 9, 1967, just 10 days after the layoff,hiring resumed,and by the time of the hearing (April18-19) upwards of 50 new employees had been hired byRespondent without increase in the overall size of the em-ployee force.28 The Respondent was aware of the highrate of employee terminations and turnover well beforeDecember 30, 1966, so that the formality and artificialityof a "layoff" of 12 employees on December 30 washardly requisite to accomplish a mere reduction in size ofstaff.Moreover, the layoff that eventuated was notacross-the-board, as claimed by Respondent's PresidentJerden, but involved only 7 of the Respondent's 14 de-partments.Maintenance man Mize and janitor Jefferies were bothlet out of department 30, the maintenance department,which was made up of two classifications of employees -maintenance men and janitors.In employee Mize's case,the December 30 termination was a discharge, not a tem-porary layoff. Unlike his experience in the earlier July 1,1966, layoff, Mize was not told that the December 30 ter-minationwould be temporary and that he would be re-called; and he was not called back after December 30, aswas employee Jefferies. On the contrary, in notifying em-ployeeMize of the termination,Foreman Spencersounded the note of finality by verbally recognizing thatMize's unionactivityhad made his retention impossibleand offering to help with a recommendation for a job else-where. Supervisor Gose told Mize the same day thatthe discharge should teach him a lesson not to push unioncards.29Clearly, employee Mize was selected for discharge ona discriminatory basis. The earlier July 1 layoff had beenhandled by giving preference of retention on the basis ofseniority when choices had to be made. The December30 layoff was on the same basis, according to PresidentJerden (except for the lesser number of people removedfrom the payroll). However, seniority was not applied inMize's case.Mize was senior to maintenance oiler Etterwho had been hired into the maintenance department lessthan 2 months before December 30, but Etter was passedover and retained.VicePresident Jerden suggested thathe thought of employee Etter as more a janitor than amaintenance man, but Foreman Spencer demonstratedthat the fact was otherwise and, when told to designate ajanitor for layoff, named employee Jefferies, who had theleast seniority among the janitors but was senior toEtter.30 Foreman Spencer was told by Assistant GeneralManager Darrell Jerden that employee Mize had to goand Spencer's attempts to get Darrell Jerden to changethe decision in order to keep his good maintenance manwere to no avail.There was no explanation for passing over employeeEtter to get at employee Mize. Assistant GeneralManager Darrell Jerden, who had the responsibility forthe decision,as his brothers agreed,did not testify, norwas the opportunity requested on his behalf, see fn. 20,supra.Ican only assume that he would have providednothing more than was offered in his absence.Further, the alleged objective of the December 30layoff, to achieve a saving of money, does not appear tohave applied in employee Mize's case, because Respond-ent filled the gap caused by his departure by contractingout some of the work hitherto performed by the main-tenance department and making it possible for Foreman27Employee Mize's continued activity in the plant after mid-December,and his subsequent conversations with Supervisor Gose,undoubtedlyadded to Respondent's knowlege of Mize's activity and role in theUnion's campaign28Respondent also hired a new personnel manager to replace the one ithad laid off along with the 12 employees for the same alleged reason ofcutting overhead21 Statements of the Employer after the discharge,reflecting the at-titude of the Company toward the Union in a period closely following theevent, indicate what the Employer'sattitudewas at and immediatelypreceding the time of the discharge,Angwell CurtainCo v N L R B ,192F 2d 899, 903 (C A 7, 1961)30 If employee Etter had been a janitor and had been laid off as a Janitorinstead of Jefferies,Respondent would actually have achieved a slightlygreater money saving since Etter was paid more than Jefferies,see fn 24,supra 80DECISIONSOF NATIONALLABOR RELATIONS BOARDSpencer, who was given a pay raise, to concentrate per-sonally on machine repair. "In any event, the possibilitythat some layoffs may have been economically justifiedis no defense for the selection of employees for layoff onthe basis of union adherence or affiliation.N.L.R.B. v.Deena Products, 7Cir., 195 F.2d 330, 335 (C.A. 7)[cert. denied 344 U.S. 827]."N.L.R.B. v. Bedford-Nu-gent Corp.,379 F.2d 528 (C.A 7,1967).Following the December 30 layoff, Respondent calledback to work several of the employees it had laid off, in-cluding janitor Jefferies, but not employee Mize. In atleast one case a recalled employee was given an opportu-nity to do work other than the work the employee hadleft. President Jerden testified there was no reason not torecall employee Mize if he were needed in maintenance,and Foreman Spencer said he would recommend re-callingMize if the Company's business required anothermaintenance man. After a month of unemployment, Mizetook work elsewhere at considerably less pay than his payhad been with Respondent.It seems to me that since January 9, 1967, to April18-19, 1967, on the 57 occasions in which Respondentfound it needed to hire new employees or recall laidoffemployees,Respondent had ample opportunity todemonstrate that it had merely temporarily laid off em-ployee Mize (if that was the case) by recalling him forother than maintenance work, which might well havebeen offered to and performed by one as skilled and ver-satile asMize is conceded to be.31 Respondent's failureto offer Mize any such form of even approximate rein-statement, despite the large labor turnover it was ex-periencing, not only reinforces the finding that Respond-ent used the pretext of an economic layoff to accomplishthe discriminatory discharge of Mize, but also supportsthe finding that Respondent discriminatorily refused toreinstate employee Mize.32The Respondent's knowledge of and hostility to the at-tempted union organization;33 its inability to explain theselection of the leading union adherent, employee Mize,for discharge while ignoring his seniority; the failure of itsexplanations respecting the economic layoff in which itsought to include Mize; and the absence of any effort byRespondent to recall Mize, notwithstanding his talentsand the acute labor shortage for which Respondent hasrecalled and newly hired others, have provided persua-sive evidence of the antiunion motivation and discrimina-tory conduct of the Respondent in discharging Mize andfailing to reinstate him, in violation of Section 8(a)(3) and(1),N.L.R.B. v. American Casting Service, Inc.,365F.2d 168, 172 (C.A. 7, 1966).III.THEEFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffitc,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow thereof.IV.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices in violation of Section 8(a)(1) and (3)of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act.Because Respondent discriminatorily discharged em-ployee Joseph Mize, I will recommend that the Respond-ent offer him immediate and full reinstatement to hisformer position or to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges. I will recommend that the Respondent makehim whole for any loss of earnings he may have sufferedas a result of the discrimination against him by paymentof a sum of money equal to that which he normally wouldhave earned as wages from December 30, 1966, the dateof discharge, to the date of the Respondent's offer of rein-statement, less net earnings, if any, during this period.The backpay shall be computed on a quarterly basis asprescribed by the Board inF.W. Woolworth Company,90 NLRB 289 (1950), approved inN.L.R.B. v. Seven-UpBottling Company,344 U.S. 344 (1953), and shall in-clude interest at 6 percent per annum as provided by theBoard inIsis Plumbing & Heating Co.,138 NLRB 716(1962), approved inPhilip Carey Manufacturing Com-pany v. N.L.R.B.,331 F.2d 720 (C.A. 6, 1964), cert. de-nied 379 U.S. 888,and cases cited.Because the Respondent by its conduct violated funda-mental employee rights guaranteed by Sction 7 of theAct, and because there appears from the manner of thecommission of this conduct a disposition to commit otherunfair labor practices, it will be recommended that theRespondent cease and desist from in any manner infring-ing upon the rights guaranteed employees by Section 7 ofthe Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532,536 (C. A. 4, 1941).Upon the basis of the foregoing facts and upon the en-tire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within themeaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. TheUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.2.By interfering with, restraining, and coercing em-ployees in the exercise of their rights under Section 7 ofthe Act, and by discriminatorily discharging one of theemployees because ofunionactivities, the Respondenthas engagedin and is engagingin unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.These unfair labor practices affect commerce within themeaningof Section 2(6) and (7) of the Act." Of course, having been discharged for engaging in union activitywhile employed, it would be difficult to expect that Mize had endearedhimself to the Respondent by engaging in distribution of union handbillsoutside the plant shortly after he was discharged11Employee Mize was under no obligation to apply for reinstatementsince the Respondent's conduct in effecting the discharge had made itplain that such an application would be rejected,N L R B v Valley DieCast Col p ,303 F 2d 64, 66, fn 2 (C A 6, 1962),N L R B v Comfort,Inc, 365 F 2d 867, 878 (C A 8, 1966)" As exemplified by the contemporaneous 8(a)(1) conduct and theprevious history of antiunion hostility in March 1966 RECOMMENDED ORDERJERDEN MFG. CORP.81Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this proceed-ing, I recommend that Jerden Manufacturing Corpora-tion, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Interferingwith, restraining, or coercing its em-ployees in their union activities, or concerted activitiesfor the purpose of collective bargaining, by discharge orthreat of discharge or other reprisal, or by coercive inter-rogation concerning their union sympathies and activities.(b)Discouraging union membership by dischargingknown union adherents or by discriminating in any othermanner inregard to their hire, tenure, or any condition oftheir employment.(c)In any other manner interfering with, restraining,or coercing employees in the exercise of their rights ofself-organization, or to form, join, or assist the Union, orany other labor organization, to bargain collectivelythrough representatives of their own choosing,to engagein concerted activities for the purpose of collective bar-gaining orother mutual aid or protection, or to refrainfrom engaging in any or all such activities, except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a)(3) andrecognized in Section7 of the Act.2.Takethe following affirmative actionnecessary to effectuate the policiesof the Act:which is(a)Offer to employee Joseph Mize immediate and fullreinstatement to his former position or to a substan-tially equivalent position without prejudice to his seniori-ty or other rights and privileges, and make him whole, inthe manner set forth in the section of this Decision enti-tled "The Remedy," for any loss of earnings he may havesuffered as a result of the discrimination against him.(b)Notify Joseph Mize if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post in the Respondent's plant at Indianapolis, In-diana, copies of the attached notice marked "AppendixB."34 Copies of said notice, to be furnished by the Re-gional Director for Region 25, after being duly signed byRespondent's representative, shall be posted by Respond-ent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.35;' In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "31 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIX BNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage your activity or member-ship in District 90 of the International Association ofMachinists and Aerospace Workers, AFL-CIO (theUnion), or any other labor organization, by dis-criminating againstyou if you choose toengage in ac-tivity for, or to join, the Union or any other union.Because the Board found that we didso discriminatewhen we fired employee Joseph Mize.WE WILL offer to Joseph Mize full reinstatementto his old job, and WE WILL pay him for any loss ofearnings that he suffered because we fired him. If heispresently in the Armed Forces of the UnitedStates we will notify him of his right to full reinstate-ment uponapplication after discharge from theArmed Forces.WE WILL NOT discharge or threaten to dischargeyou, or engage in other reprisals because of your sup-port of the Union.WE WILL NOT interrogate you coercively respect-ing your union sympathies or activities.WE WILL respect the rights of our employees toself-organization, or to form,join,or assist any labororganization, or to bargain collectivelyconcerningtermsorconditionsofemployment throughrepresentatives of their ownchoosing,or to refrainfrom any such activity; and WE WILL NOT interferewith, restrain, or coerce any employee in the exerciseof these rights, except as these rights might be af-fected by a contract validly made under the NationalLabor Relations Act with a labor organization,whereby membership in the labororganization is acondition of employment after the 30th day following 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of the contract or the beginning of the in-dividual's employment,whichever is later.JERDEN MANUFACTURINGCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegional Office, 614 ISTACenter,150 West Market Street, Indianapolis, Indiana46204,Telephone 633-8921.